Order, entered on September 30, 1960, to the extent that it granted plaintiff wife a counsel fee of $1,500, unanimously modified, on the law, on the facts, and in the exercise of discretion, to reduce such allowance to the sum of $1,000, and the order is otherwise affirmed, with $20 costs and disbursements to the appellant. In view of the early abandonment by defendant-appellant of his opposition to the relief sought by plaintiff wife the amount of counsel fee awarded to her is excessive. Any fee in excess of $1,000 was not warranted. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.